SUMMARY ORDER

Plaintiff-appellant John Jay Humphrey, pro se, appeals the district court’s dismissal of his complaint as barred by the Eleventh Amendment. The parties’ familiarity with the facts is assumed.
This Court reviews de novo a district court’s dismissal of a complaint for failure to state a claim upon which relief can be granted. See Flores v. Southern Peru Copper Corp., 343 F.3d 140, 148 (2d Cir. 2003).
For the reasons stated in the district court’s order, Humphrey’s claims, made against the State of New York as the sole defendant, are barred by the Eleventh Amendment. See Davis v. New York, 316 F.3d 93, 101 (2d Cir.2002). Furthermore, to the extent that Humphrey’s complaint can be construed as alleging claims against named state judges and courts, or the “OCSD,” it was still properly dismissed. All of those claims were fatally conclusory, even after amendment was permitted. See Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996). Moreover, judges are entitled to judicial immunity from damages for actions committed in their judicial capacity, see Fields v. Soloff, 920 F.2d 1114, 1119 (2d Cir.1990), and Eleventh Amendment immunity protects state agencies, including state courts, Richards v. State of New York, 597 F.Supp. 692, 693 (E.D.N.Y.1984), aff'd, 767 F.2d 908 (2d Cir.1985) (table).
For the reasons set forth, we AFFIRM the order of the District Court.